Exhibit 11.1 AMPAL-AMERICAN ISRAEL CORPORATION AND SUBSIDIARIES SCHEDULE SETTING FORTH COMPUTATION OF EARNINGS (LOSS) PER SHARE OF CLASS A STOCK NINEMONTHS ENDED SEPTEMBER 30, 2011* (Dollars in thousands, except per share amounts) (Unaudited) (Unaudited) Basic and diluted EPS: Loss from continuing operations attributable to Ampal’s shareholders $ ) $ ) Income (loss) from discontinued operations, net of tax (341 ) Net Loss attributable to Ampal’s shareholders (221,118 ) (42,331 ) Loss per share of Class A Stock: Loss from continuing operations (78.66 ) (27.16 ) Income (loss) from discontinued operations, net of tax (0.12 ) $ ) $ ) Shares used in calculation (*)Retroactively adjusted to reflect a reverse stock split.
